UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7023


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN FONVILLE, a/k/a Cal,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:95-cr-00049-RBS-3)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Fonville, Appellant Pro Se.           Kevin Michael Comstock,
Assistant  United  States  Attorney,        Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Calvin Fonville appeals the district court’s order denying

his 18 U.S.C. § 3582 (2012) motion.            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons    stated   by     the   district     court.         United   States   v.

Fonville, No. 2:95-cr-00049-RBS-3 (E.D. Va. June 17, 2015).                    We

dispense    with    oral    argument   because        the    facts    and   legal

contentions   are   adequately     presented     in    the    materials     before

this court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                       2